DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (“Additive manufacturing and digital design assisted precise apicoectomy: a case study, 2014).
Regarding the above claims, Liu et al discloses a surgical guide for endodontic micro-surgery (EMS; see Figs. 5a-c) comprising: a dentate guard (A, below) configured to conform to dentition of a patient proximate to a surgical site (see citations below); and a port (B) extending from and forming a unitary structure of a moldable or printable material with the dentate guard, the port having a bore extending therethrough (e.g. hole in port which receives metal drill sleeve/guide tube and drill) such that a distal end of the bore terminates at the surgical site (see citations below), the port and bore configured to receive a trephine bur for the EMS procedure at the surgical site (configured to receive and appropriately sized and shaped trephine, or any other kind of bur, as desired, see citations below; the Examiner notes 1) that the drill is not positively recited, required nor a part of the claimed surgical guide, and 2) the port and bore are configured to receive the desired drill via the drill sleeve/guide tube received therein; the claim does not prohibit the inclusion of the guide tube inside the port/bore).  See abstract, page 34, col 2, par. 4; page 35, col 1, par 1; page 36, col 1 par 4 through col 2, par 2; page 38, col 1, par 1-2; page 37, col 1, par 1 and col 2, par 1 and 2; and Figs. 4-6).

    PNG
    media_image1.png
    498
    445
    media_image1.png
    Greyscale

Liu et al additionally discloses wherein the port is positioned and dimensioned with respect to the dentate guard so as to specify at least one of an angulation, a diameter of the trephine bur, and an osteotomy depth of the EMS procedure (see citations above; at least angulation; per claim 2); wherein the moldable or printable material is resin (e.g. Fullcure 720, see page 38, col 1, par 1; per claim 5); and wherein a proximal end of the port defines a maximum osteotomy depth (e.g. port serves as drill stop, see citations above; per claim 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.
Regarding claims 3-4, Liu et al discloses wherein the bore has a diameter (see circular guide sleeve in Figs. 4-6) and a port length (see length of port projection in Figs. 4-6), but does not explicitly teach wherein the diameter is from about 2 to about 8 mm, or wherein the length is about 4 to about 20 mm as required.  However, the Examiner notes that the particular diameter and length are result effective variables, dependent on the particular patient’s condition (infection extent), tooth to be treated, and drill size desired to be used.  Additionally, Liu et al contemplates that the parameters of the bore/port can be tailored for the particular patient or drill used (see citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Liu et al to include a diameter of between about 2-8 mm and a length of between about 4-20 mm, a such modification would merely involve an optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan through routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Zastrow (US 2018/0235726 A1).
Regarding claim 7, Liu et al does not teach wherein the port includes a side window configured for visualization, irrigation, instrument insertion or a combination thereof as required.
Zastrow, however, teaches a dental drilling/cutting guide (1) which has a port (2/7) formed with a window (e.g. openings in side of port 7, compared to embodiment of Fig. 3) configured for visualization (e.g. windows allow user to see inside port; see Fig. 1 and [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Liu to include Zastrow’s windows, as such modification would allow a user to view inside the port and reduce friction/heat when in use.  
Claims 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Jung et al (US 2014/0205968 A1).
Regarding the above claims, Liu et al discloses a surgical guide for endodontic micro-surgery (EMS; see Figs. 5a-c) comprising: a dentate guard (A, above) configured to conform to dentition of a patient proximate to a (second) surgical site (see citations below); and a (second) port (B) extending from and forming a unitary structure of a moldable or printable material with the dentate guard, the (second) port having a (second) bore extending therethrough (e.g. hole in port which receives metal drill sleeve/guide tube and drill) such that a distal end of the (second) bore terminates at the (second) surgical site (see citations below), the (second) port and (second) bore are configured to receive a trephine bur for the EMS procedure at the (second) surgical site (configured to receive and appropriately sized and shaped trephine, or any other kind of bur, as desired, see citations below; the Examiner notes 1) that the drill is not positively recited, required nor a part of the claimed surgical guide, and 2) the port and bore are configured to receive the desired drill via the drill sleeve/guide tube received therein; the claim does not prohibit the inclusion of the guide tube inside the port/bore).  See abstract, page 34, col 2, par. 4; page 35, col 1, par 1; page 36, col 1 par 4 through col 2, par 2; page 38, col 1, par 1-2; page 37, col 1, par 1 and col 2, par 1 and 2; and Figs. 4-6).  Liu et al additionally discloses wherein the (second) port is positioned and dimensioned with respect to the dentate guard so as to specify at least one of an angulation, a diameter of the trephine bur, and an osteotomy depth of the EMS procedure for the second surgical site (see citations above; at least angulation; per claim 14); wherein the moldable or printable material is resin (e.g. Fullcure 720, see page 38, col 1, par 1; per claim 17); and wherein a proximal end of the (second) port defines a maximum osteotomy depth for the second surgical site (e.g. port serves as drill stop, see citations above; per claim 18); and wherein the second port is on a facial side of the dentate guard (see Figs. 4-6; per claim 21).  Liu et al, however does not teach a first port with a first bore, terminating at a first surgical site, configured to receive a trephine bur for the EMS procedure at the first surgical site, on the palatal side of the guard as required.  
Jung et al, however, teaches a dental surgical/drill guide (e.g. cutting guide 62, see Fig. 1) with first and second ports (labial and lingual instances of 48 (48 b, c/d)) with respective first and second bores, located on the palatal and facial surfaces of the guard (see Fig. 1), configured to receive a drill/bur at respective first and second surgical sites for a desired cutting procedure (see Fig. 1, and [0036], [0041] and [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Liu to include Jung’s teaching of providing first and second ports on palatal and facial surfaces to access first and second surgical sites, as such modification would merely involve a duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan, and would allow access to different surgical sites from different positions, providing improved treatment efficiency as desired, based on the particular patient’s condition.  It is noted that should the device of Liu be modified with the teachings of Jung, as combined above, the dentate guard would be configured to conform to dentition proximate to a first and second surgical site, with first and second ports forming a unitary structure of a moldable or printable material (resin), located on the palatal and facial surfaces, having respective first and second bores terminating at the respective first and second surgical sites, each port and bore being configured to receive a trephine bur for the EMS procedure at the respective first and second sites; wherein the first and second ports positioned and dimensioned to specify an angulation of the bur for the first and second sites; and each having proximal ends defining a maximum osteotomy depth for the respective first and second surgical sites as required (see explanation above regarding the device of Liu).  
  Regarding claims 15-16, Liu/Jung, as combined above, discloses wherein the bores have a diameter (see circular guide sleeve in Figs. 4-6, Liu) and port lengths (see length of port projection in Figs. 4-6, Liu), but does not explicitly teach wherein the diameter is from about 2 to about 8 mm, or wherein the length is about 4 to about 20 mm as required.  However, the Examiner notes that the particular diameter and length are result effective variables, dependent on the particular patient’s condition (infection extent), tooth to be treated, and drill size desired to be used.  Additionally, Liu et al contemplates that the parameters of the bore/port can be tailored for the particular patient or drill used (see citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Liu/Jung, as combined above, to include a diameter of between about 2-8 mm and a length of between about 4-20 mm, a such modification would merely involve an optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan through routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Jung, as combined above, further in view of Zastrow (US 2018/0235726 A1).
Regarding claim 19, Liu/Jung does not teach wherein the first port, second port or both include a side window configured for visualization, irrigation, instrument insertion or a combination thereof as required.
Zastrow, however, teaches a dental drilling/cutting guide (1) which has a port (2/7) formed with a window (e.g. openings in side of port 7, compared to embodiment of Fig. 3) configured for visualization (e.g. windows allow user to see inside port; see Fig. 1 and [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Liu/Jung to include Zastrow’s windows, as such modification would allow a user to view inside the port and reduce friction/heat when in use.  
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. Applicant argues that Liu does not teach that the dentate guard and port form a unitary structure of a moldable or printable material as required, as 1) the port is designed separately from the guard and then added to the digital design of the guard and b) that drill sleeves are inserted into the port.  
The Examiner respectfully does not find such arguments persuasive.  First, as clearly disclosed and shown in Figs. 5a-c, the finished surgical guide clearly includes guard having the integrally formed port (e.g. the extension extending off the surface of the guide) formed of the same material, via 3D printing (see also page 38, col 1, lines 1-2).  Further, regarding the arguments to the design, as clearly shown in Figs. 4f-g, first the guard is digitally designed, then the port is digitally designed and merged with and added to the design of the guard, forming an integral digital design of the guard and port.  This integral digital design is then used to 3D print the integral guard and port to form the surgical guide.  Finally, the Examiner noes that Liu states that a metal drill/guide sleeve is inserted into the hole formed by the port.  However, as explained above and for interpretation herein, the guide/drill sleeve is not interpreted as part of the port.  The drill/guide sleeve is part of the surgical guide, but a separate component from that of the port and guard.  Further the claims do not require that the drill/guide sleeve must be integral with the guard or port.  The claim does not limit the construction of the surgical guide or prevent use of the separate metal drill/guide sleeve with it, so long as the port and guard are integrally formed, which Liu discloses as clearly explained above.  Applicant’s arguments to the inclusion of the drill/guide sleeve are not commensurate with the scope of the claims.  
Regarding the combination of Liu/Jung, the Examiner notes that Jung is only relied on to teach the use of multiple ports on different sides of a cutting guide, and not the details to the construction of the guide, which is already taught and relied on from Liu.
Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2020/0000549 teaches a similar EMS surgical guide.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772